Title: General Orders, 21 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown tuesday Decr 21st 1779.
          Parole  C. Signs
        
        The General Court Martial whereof Majr General Howe is President will assemble tomorrow at Norris’s tavern in Morristown—Brigadier General Gist is appointed a member of the Court, vice Brigadier General Smallwood, who is obliged to be absent—General Stark being indisposed Colonel Spencer is added as a member.
        When men are discharged the service the officers will be responsible that their arms, accoutrements &c. be delivered to the brigade Conductors, or Commissary of Military Stores, where no brigade Conductors are appointed.
        It has been represented that some officers quarter’d in the neighborhood of camp, draw the wood for their own use from the encamping grounds of the corps to which they belong; this practice not only increases the inconvenience to the proprietors of the lands on which the army is quarte[re]d but will tend to distress the service by consuming the wood on the spot for the use of the troops and obliging them hereafter to draw their supplies from a distance; The General therefore desires those Gentlemen will in future while they remain in houses supply

themselves from the lands on which they are quartered and give orders on the Quarter Master General for payment.
      